Cropsey,
J. This court at Special Term has no right to review and modify or set aside the decision of a referee to hear and determine and the judgment entered thereon, upon any question affecting the merits. To do so would be in effect reviewing the referee’s decision. That can be done only upon appeal.
The decision of a referee appointed by this court to hear and determine has the same effect as the decision of a justice of this court. The court might send a report back to a referee for him *404to pass upon other requests to find, etc., where that was deemed to be proper. Fairman v. Brush, 60 Hun, 442.
But there is nothing to show here that the referee did not pass upon all the requests to find that were submitted to him.
His decision is in proper form though general language be used. If defendant sought a concrete decision as to each item, requests looking to that result could have been submitted and the referee then would have been required to pass upon them.
Motion denied, with ten dollars costs.
Ordered accordingly.